IN THE SUPREME COURT OF NORTH CAROLINA

                                              2022-NCSC-48

                                                No. 328A21

                                            Filed 6 May 2022

     IN THE MATTER OF: B.E.V.B.




           On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review orders entered

     on 1 March 2021 and 26 April 2021 by Judge Pauline Hankins in District Court,

     Brunswick County. This matter was calendared for argument in the Supreme Court

     on 18 March 2022 but determined on the record and briefs without oral argument

     pursuant to Rule 30(f) of the North Carolina Rules of Appellate Procedure.


           James W. Lea III for petitioner-appellee mother.

           Anné C. Wright for respondent-appellant father.


           BARRINGER, Justice.

¶1         Respondent petitioned the Court to review orders terminating his parental

     rights to his minor child B.E.V.B. (Becky).1 According to respondent, the trial court

     wrongly adjudicated that a ground existed to terminate his parental rights due to

     willful abandonment pursuant to N.C.G.S. § 7B-1111(a)(7). After careful review, we

     hold that the trial court did not err in adjudicating that this ground existed.




           1    A pseudonym is used in this opinion to protect the juvenile’s identity and for ease of
     reading.
                                          IN RE B.E.V.B.

                                           2022-NCSC-48

                                        Opinion of the Court



     Accordingly, we affirm the trial court’s orders terminating respondent’s parental

     rights.

                        I.   Factual and Procedural Background

¶2         At the time of Becky’s birth in 2012, respondent and petitioner were in a

     relationship and living together. They continued living together until approximately

     April 2017.

¶3         On 17 April 2017, petitioner sent respondent a message concerning child

     support, to which respondent replied:

                   Well we will have to go to court first. But it’s okay I’m gone
                   to make this money as fast as I can then just quit like I
                   always do. An you won’t know were I am. I see you’re just
                   like [respondent’s children’s other mothers]. I’m never
                   giving you my number at all. Goodbye. I’m done Snapchat
                   with you ok I see you never loved me at all have fun o wait
                   your so stress no break from the girls. Me I’m doing good
                   getting to hang with all my guy friends know. Come an go
                   [ ]as I please it’s fun[ ].

     Despite being physically and mentally able to work and paying child support for two

     of his other children, respondent has not provided any financial support for Becky

     since 2017.

¶4         Subsequently, on 31 May 2017, petitioner obtained an ex parte domestic

     violence protective order (DVPO) against respondent. Respondent had no interaction

     with Becky during the period of time between his moving out of the residence in April

     2017 and the entry of the ex parte DVPO. After respondent received notice of the
                                          IN RE B.E.V.B.

                                              2022-NCSC-48

                                        Opinion of the Court



     proceeding and a hearing occurred, petitioner secured a DVPO against respondent

     that was effective from 19 July 2017 to 19 July 2018. Petitioner later married on

     17 December 2017.

¶5         Approximately two years later, petitioner filed a petition to terminate

     respondent’s parental rights on 7 May 2020. After a hearing, the trial court

     adjudicated that a ground existed to terminate respondent’s parental rights on the

     basis that he willfully abandoned Becky for the six consecutive months immediately

     preceding the filing of the termination-of-parental-rights petition, pursuant to

     N.C.G.S. § 7B-1111(a)(7). In its dispositional order, the trial court found that

     termination of respondent’s parental rights was in Becky’s best interests and so

     terminated respondent’s parental rights.

¶6         Respondent filed a notice of appeal. However, respondent later filed a petition

     for writ of certiorari after discovering that the notice of appeal was possibly deficient.

     This Court allowed the petition for writ of certiorari.

                                        II.     Analysis

     A. Standard of Review

¶7         The North Carolina Juvenile Code sets out a two-step process for termination

     of parental rights: an adjudicatory stage and a dispositional stage. N.C.G.S. §§ 7B-

     1109 to -1110 (2021). At the adjudicatory stage, the trial court takes evidence, finds

     facts, and adjudicates the existence or nonexistence of the grounds for termination
                                          IN RE B.E.V.B.

                                           2022-NCSC-48

                                        Opinion of the Court



     set forth in N.C.G.S. § 7B-1111. N.C.G.S. § 7B-1109(e). If the trial court adjudicates

     that one or more grounds for termination exist, the trial court then proceeds to the

     dispositional stage where it determines whether terminating the parent’s rights is in

     the juvenile’s best interests. N.C.G.S. § 7B-1110(a).

¶8         Appellate courts review a trial court’s adjudication that a ground existed to

     terminate parental rights to determine whether the findings of fact are supported by

     clear, cogent, and convincing evidence and whether the findings of fact support the

     conclusions of law. In re E.H.P., 372 N.C. 388, 392 (2019). In doing so, we limit our

     review to “only those findings necessary to support the trial court’s determination

     that grounds existed to terminate respondent’s parental rights.” In re T.N.H., 372

     N.C. 403, 407 (2019). “A trial court’s finding of fact that is supported by clear, cogent,

     and convincing evidence is deemed conclusive even if the record contains evidence

     that would support a contrary finding.” In re B.O.A., 372 N.C. 372, 379 (2019).

     Further, “[f]indings of fact not challenged by respondent are deemed supported by

     competent evidence and are binding on appeal.” In re T.N.H., 372 N.C. at 407. We

     review the trial court’s conclusions of law de novo. In re C.B.C., 373 N.C. 16, 19 (2019).

     B. Adjudication of Willful Abandonment

¶9         The trial court adjudicated that the ground of willful abandonment existed to

     terminate respondent’s parental rights to Becky pursuant to N.C.G.S. § 7B-

     1111(a)(7). In relevant part, N.C.G.S. § 7B-1111(a)(7) provides that the trial court
                                            IN RE B.E.V.B.

                                             2022-NCSC-48

                                          Opinion of the Court



       may terminate respondent’s parental rights upon finding that he “willfully

       abandoned the juvenile for at least six consecutive months immediately preceding the

       filing of the petition.” N.C.G.S. § 7B-1111(a)(7) (2021). “Wilful [sic] intent is an

       integral part of abandonment and this is a question of fact to be determined from the

       evidence.” In re C.B.C., 373 N.C. at 19 (alteration in original) (quoting Pratt v. Bishop,

       257 N.C. 486, 501 (1962)). “Abandonment implies conduct on the part of the parent

       which manifests a willful determination to forego all parental duties and relinquish

       all parental claims to the child.” Id. (quoting In re Young, 346 N.C. 244, 251 (1997)).

       “If a parent withholds that parent’s presence, love, care, the opportunity to display

       filial affection, and willfully neglects to lend support and maintenance, such parent

       relinquishes all parental claims and abandons the child.” Id. (cleaned up). “[A]lthough

       the trial court may consider a parent’s conduct outside the six-month window in

       evaluating a parent’s credibility and intentions, the ‘determinative’ period for

       adjudicating willful abandonment is the six consecutive months preceding the filing

       of the petition.” In re K.N.K., 374 N.C. 50, 54 (2020) (alteration in original) (quoting

       In re N.D.A., 373 N.C. 71, 77 (2019)).

¶ 10         Petitioner filed the termination-of-parental-rights petition on 7 May 2020.

       Therefore, the relevant six-month period ran from 7 November 2019 to 7 May 2020.

       In support of its conclusion that respondent had willfully abandoned Becky for at

       least the relevant six-month period, the trial court stated and found as follows:
                       IN RE B.E.V.B.

                        2022-NCSC-48

                      Opinion of the Court



7.   That the parties lived together until approximately
     April of 2017.

8.   That during the course of their relationship, the
     parties had a minor child, [Becky]. The minor child’s
     date of birth is [in] 2012.

9.   On May 31, 2017, [p]etitioner secured an Ex Parte
     Domestic Violence Order against [r]espondent.
     Subsequent to the Ex Parte [order], [p]etitioner
     secured a Domestic Violence Protective Order against
     [r]espondent which went into effect July 19th, 2017
     and expired July 19th, 2018.

10. That [p]etitioner married her current husband . . . on
    December 17th, 2017.

11. That grounds exist for the termination of parental
    rights as it relates to [Becky] under N.C.G.S. [§] 7B-
    1111(a)(7) where . . . [r]espondent has willfully
    abandoned the minor child for at least (6) six months
    immediately preceding the filing of this action, with
    the relevant (6) six month[ ] period commencing
    November 7, 2019 and continuing until the filing of
    the petition on May 7, 2020.

12. That the [trial c]ourt further finds that [r]espondent
    has exhibited an intent to forego all parental duties or
    relinquish any parental claim to the minor child, to
    wit:

A.   That [r]espondent has willfully abandoned the minor
     child since 2017 in that he has shown no interest in
     assuming responsibility for her care for at least six (6)
     months prior to the filing of this action;

B.   That [r]espondent has willfully abandoned the minor
     child since 2017 in that he has not been in contact with
     . . . [p]etitioner or the minor child, nor has he visited,
     inquired upon, or provided cards, letters, or
     correspondence to the minor child;
                       IN RE B.E.V.B.

                        2022-NCSC-48

                     Opinion of the Court



C.   That [r]espondent has willfully failed without
     justification to provide for the care, support,
     maintenance, and education of the minor child since
     2017;

D.   That [r]espondent has continued to abandon the
     minor child by his complete failure to provide the
     personal contact, love[,] and affection that inheres in
     the parental relationship since 2017;

13. That on January 12th, 2020, [r]espondent posted
    pictures of the minor child on his Face[b]ook page,
    those pictures were taken in April of 2019 by
    [p]etitioner’s husband . . . and were taken from the
    Face[b]ook page of [p]etitioner’s husband evidencing
    that he had the name of . . . [p]etitioner’s husband but
    failed to attempt to make contact to see and/or
    establish a relationship with the minor child. The
    address of . . . petitioner and her husband was of
    public record.

14. That on or about April 17th, 2017, [p]etitioner sent a
    message to [r]espondent concerning child support.
    Respondent[ ] responded immediately via text as
    follows: “Well we will have to go to court first. But it’s
    okay I’m gone to make this money as fast as I can then
    just quit like I always do. An you won’t know were I
    am. I see you’re just like [respondent’s children’s other
    mothers]. I’m never giving you my number at all.
    Goodbye. I’m done Snapchat with you ok I see you
    never loved me at all have fun o wait your so stress no
    break from the girls. Me I’m doing good getting to
    hang with all my guy friends know. Come an go [ ]as I
    please it’s fun[.”]

15. That as indicated in the April 17, 2017 text message
    referenced above, [respondent] clearly indicated that
    he would not provide any financial support to provide
    for the care of the parties[’] minor child; [p]etitioner
    made [respondent] aware of the need for the child
    support. [Respondent] willfully refused and failed to
                                            IN RE B.E.V.B.

                                             2022-NCSC-48

                                          Opinion of the Court



                           provide any support for the minor child. That
                           [respondent] stated in his April 17, 2017 referenced
                           above text that he would quit working to avoid paying
                           child support evidencing his willful disregard for the
                           financial needs of the minor child.

                    ....

                    19. That since July 18, 2018, the expiration of the
                        Domestic Violence Protective Order and during the six
                        consecutive months prior to the filing of this
                        Termination of Parental Rights Petition, [r]espondent
                        has failed to make contact with [petitioner], has failed
                        to inquire as to the welfare of the minor child or
                        establish a relationship with the minor child in any
                        way, failed to send cards or gifts for holidays,
                        birthdays, and any special occasion or milestone in the
                        minor child’s life evidencing a willful intent to forego
                        all parental duties and relinquish all parental claims
                        during the six consecutive (6) months prior to the
                        filing of this Termination of Parental [Rights]
                        Petition.

¶ 11         As these findings show, respondent had no contact with Becky after April of

       2017, including the relevant six-month period. Respondent does not argue otherwise.

       Instead, respondent challenges the trial court’s findings that respondent’s failure to

       have any contact with Becky during that period was willful, contending that his

       conduct cannot be willful when respondent had no way to contact or locate Becky.

       Respondent argues that his access to petitioner’s husband’s Facebook page or the

       availability of petitioner’s address in the public record would “not necessarily give

       rise to a conclusion that he had the ability to locate Becky or her mother.”

       Additionally, while conceding that he expressed an unwillingness to pay child support
                                           IN RE B.E.V.B.

                                            2022-NCSC-48

                                         Opinion of the Court



       in a text message in 2017, respondent discounts this communication given that it

       occurred three years prior to the filing of the petition and shortly after the couple

       broke up.

¶ 12         However, “it is well-established that a [trial] court has the responsibility to

       pass upon the credibility of the witnesses and the weight to be given their testimony

       and the reasonable inferences to be drawn therefrom.” In re A.R.A., 373 N.C. 190, 196

       (2019) (cleaned up). Thus, the trial court did not err to the extent that it gave

       considerable weight to the text message from respondent expressing his

       unwillingness to pay child support. See id.; In re K.N.K., 374 N.C. at 54. Further, the

       trial court had the responsibility to weigh the testimony at the hearing concerning

       respondent’s ability to contact Becky given his access and use of Facebook and the

       fact that petitioner and her husband’s address was in the public record.

¶ 13         At the termination hearing, petitioner testified that both she and her husband

       have Facebook pages and that she could check respondent’s Facebook page and send

       him messages. Petitioner’s Facebook page displayed her maiden name and birthdate,

       two pieces of identifying information that were known to respondent. Further, when

       checking respondent’s Facebook page, petitioner found that respondent had taken

       pictures of Becky from petitioner’s husband’s Facebook page and posted them on his

       own Facebook page in January of 2020. Accordingly, the trial court could reasonably

       infer that respondent had access to petitioner’s husband’s Facebook page on or before
                                         IN RE B.E.V.B.

                                          2022-NCSC-48

                                        Opinion of the Court



       this date. While petitioner’s husband’s Facebook page may not have contained his

       address, it was a public Facebook profile under his name and provided a channel

       through which respondent could have attempted to get into contact with Becky.

       Respondent, however, never reached out to petitioner’s husband through Facebook to

       get into contact with Becky.

¶ 14         In addition, respondent failed to utilize several other means of contacting

       Becky that, according to testimony at the hearing, were available to him during the

       relevant six-month period. For instance, despite knowing petitioner’s family and

       getting along well with them, respondent never reached out to them to try to get in

       contact with Becky. Nor did respondent file a custody lawsuit. Petitioner and

       petitioner’s husband’s address was also available under both of their names through

       the Brunswick County Register of Deeds since June of 2019. Finally, despite

       testimony that respondent and petitioner’s main means of communication was

       Snapchat and that respondent contacted petitioner through Snapchat as late as

       October of 2017, respondent never attempted to get into contact with Becky by

       reaching out to petitioner through Snapchat.

¶ 15         Therefore, contrary to respondent’s contentions, he had various means to

       contact Becky, but he did not use them. As a result, the trial court’s findings that

       respondent acted willfully—that he had an intent to forego all parental duties and

       relinquish any parental claim to Becky—during the relevant six-month period were
                                             IN RE B.E.V.B.

                                             2022-NCSC-48

                                         Opinion of the Court



       supported by clear, cogent, and convincing evidence. Since the evidence supported the

       trial court’s findings that respondent acted willfully, and the other unchallenged

       findings supported the trial court’s conclusion that a ground existed to terminate

       respondent’s parental rights, we affirm the trial court’s orders and need not address

       respondent’s challenges to findings of fact 16 and 17.

                                      III.     Conclusion

¶ 16         The trial court did not err when it adjudicated that the ground of willful

       abandonment existed to terminate respondent’s parental rights pursuant to N.C.G.S.

       § 7B-1111(a)(7). In addition, respondent does not challenge the trial court’s best

       interests determination. Accordingly, we affirm the orders terminating respondent’s

       parental rights.

             AFFIRMED.